Case 1:20-cv-00392-PAB-NRN Document 67 Filed 07/01/20 USDC Colorado Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

         A.K., a minor, by and through         :
         KELLEY MOYER,                         :
                               Plaintiff       :
                                               :
                 v.                            :       Civil Action No. – 1:20-cv-00392
                                               :
         CHERRY CREEK SCHOOL                   :
         DISTRICT NO. 5, et al.,               :
                            Defendants         :

                           Notice of Voluntary Dismissal of Civil Action



         Plaintiff, A.K., by and through Kelley Moyer, hereby notifies the Court and all parties that

  she dismisses the above-entitled action pursuant to Rule 41(a)(1)(A)(i), with prejudice.

  Date: July 1, 2020                           Respectfully Submitted,

                                               /s/ Adam Kraut
                                               Adam Kraut, Esq.
                                               Firearms Policy Coalition
                                               1215 K Street, 17th Floor
                                               Sacramento, CA 95814
                                               Tel.: (916) 476-2342
                                               Email: akraut@fpclaw.org

                                               /s/ Raymond M. DiGuiseppe
                                               Raymond M. DiGuiseppe
                                               The DiGuiseppe Law Firm, P.C.
                                               4320 Southport-Supply Road, Suite 300
                                               Southport, NC 28461
                                               Tel.: 910-713-8804
                                               Email: law.rmd@gmail.com

                                               Attorneys for Plaintiff
